
	
		II
		112th CONGRESS
		1st Session
		S. 415
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide the FCC with authority to conduct incentive
		  auctions, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Spectrum Optimization
			 Act.
		2.Provision of
			 incentive auction authorityParagraph (8) of section 309(j) of the
			 Communications Act of 1934 (47 U.S.C. 309(j)) is amended—
			(1)in subparagraph
			 (A), by striking (B), (D), and (E), and inserting (B),
			 (D), (E), and (F),; and
			(2)by adding at the
			 end the following:
				
					(F)Voluntary
				incentive auction authority
						(i)Establishment
				of rulesNot later than 180 days after the date of enactment of
				the Spectrum Optimization Act,
				the Commission shall establish rules for the conduct of auctions of licensed
				spectrum that is voluntarily relinquished by a licensee for assignment of new
				initial licenses subject to new service rules or for other purposes, in which a
				portion of the auction proceeds are shared with such relinquishing licensees,
				consistent with the public interest in maximizing utilization of the
				spectrum.
						(ii)Content of
				rulesThe rules established under clause (i) shall—
							(I)identify the
				initial spectrum band or bands that will be eligible for incentive auctions
				under this subparagraph;
							(II)establish a
				maximum revenue sharing threshold applicable to all licensees within any
				auction, unless the establishment of such threshold would increase the amount
				of spectrum cleared or would increase the net revenue from the auction of such
				spectrum; and
							(III)minimize the
				cost to the taxpayer of the transition of the spectrum to be auctioned to its
				newly identified use.
							(iii)Schedule for
				auctions
							(I)Initial
				auctionThe Commission shall commence incentive auctions under
				this subparagraph not later than 2 years after the date of enactment of the
				Spectrum Optimization
				Act.
							(II)Other
				spectrumThe Commission may, in its discretion and at any time
				after the date of enactment of the Spectrum
				Optimization Act, use the authority provided in this subparagraph
				in connection with the auction of other licensed spectrum, provided that the
				auction of such other spectrum is conducted pursuant to the rules established
				under this
				subparagraph.
							.
			
